Citation Nr: 1424913	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-50 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right shoulder scars, as a residual of discoid lupus erythematosus (DLE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1993 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2010, the Veteran had a hearing before a Decision Review Officer.  In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder. 

In September 2011, the Board, in relevant part, remanded this matter. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2011, the Board remanded this matter to provide the Veteran with an examination to determine the current severity of his disability.  An examination was requested in November 2011; for unknown reasons such was then cancelled by the RO, and the examination was again requested in January 2012.  A few days later, the examination requests were again canceled; a computer generated note indicated the requests were incomplete. 

There is no clear indication in the record that the Veteran was ever notified of the scheduling of either examination.  Despite this, the Appeals Management Center (AMC) elected to treat the situation as the Veteran's failure to report.  Such a characterization is, under the record before the Board, troubling, to say the least.

In its April 2014 informal hearing presentation, the Veteran's representative requested that the Veteran be scheduled for another examination as the current examination of record is not contemporaneous enough to evaluate the disability.  As the Board previously determined, such an examination is necessary, and must be accomplished if possible.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should be informed that the Veteran is now service connected for DLE.  The examiner should identify all current manifestations or residuals of DLE; the relationship of scars of the scalp, left ear, and right shoulder to DLE must be specifically commented on.  A full description of the current scars, to include consideration of the surface areas affected by each scar and the disfigurement, if any, related to scars of the head, face, or neck, is required.

All efforts to contact the Veteran and notify him of the examination must be documented in the claims file.  If cancellation of an examination is required for any reason, a formal memorandum detailing the reasons for such is required, with documentation in support.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



